United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-3658SD
                                  _____________

United States of America,               *
                                        *
                     Appellee,          * Appeal from the United States
                                        * District Court for the District
      v.                                * of South Dakota.
                                        *
Jeanette Willcuts,                      *      [UNPUBLISHED]
                                        *
                     Appellant.         *
                                  _____________

                            Submitted: March 10, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG and WOLLMAN, Circuit Judges, and WEBBER,* District Judge.
                         _____________

PER CURIAM.

       Jeanette Willcuts appeals from her convictions for assault with a dangerous
weapon, assault resulting in serious bodily injury, and possession of a firearm while
committing a violent crime, and from the sentence imposed by the district court.
Willcuts's arguments that her double jeopardy and equal protection rights were
violated are foreclosed by the contrary holdings of the Supreme Court and this court.
We also reject Willcuts's double jeopardy-based ineffective assistance of counsel
argument as meritless. An extended discussion of Willcuts's arguments would serve

      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
no useful purpose because the controlling law is clear. We thus affirm Willcuts's
convictions and sentence. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-